Defendant appeals from stated portions of an order granting its motion for reargument of plaintiff’s motion for an examination before trial, but adhering to the original determination, which granted plaintiff’s said motion. Order, insofar *959as appealed from, modified by adding, at the end of item (5) contained in the third ordering paragraph, the words “ allegedly occurring because of crowded conditions of the stairs or platform”. As so modified, order affirmed, without costs. The inquiry should be limited to prior accidents which were similar in nature to the one which is the subject of this action. Nolan, P. J., Wenzel, MacCrate, Murphy and Ughetta, JJ., concur.